— Motions by petitioners granted, without costs, to the extent of striking “Exhibit E” and the information contained therein from the record on review together with all references thereto contained in respondents’ brief. Subdivision (e) of section 697 of the Tax Law evinces a strict policy of confidentiality and nondisclosure of tax returns (Matter of New York State Dept. of Taxation & Fin. v New York State Dept. of Law, Statewide Organized Crime Task Force, 58 AD2d 298, 301, affd 44 NY2d 575). Although a court may admit into evidence so much of a return as is pertinent to a proceeding under the provisions of the Tax Law (Tax Law, § 697, subd [e]), respondents have failed to demonstrate that “Exhibit E”, the partnership returns of a nonparty, is pertinent to a determination of the instant proceeding. Mahoney, P.J., Kane, Mikoll and Casey, JJ., concur.